Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and amendment filed on 11/17/2022. As directed by the amendment, claims 1-2, 4, 32, 40, 48, and 52 have been amended, and no claims have been added or canceled. Thus, claims 1-61 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-3, 6, 8-9, 12, 15, 17-20, 23-24, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al (4,825,853) in view of Rhoades (2008/0243039), and further in view of Bobbroff (2,282,700).
Regarding claim 1, Iwamoto discloses a skin care device (Fig. 1), comprising: a skin-rejuvenation head (Fig. 1, head 20) including a first external region and a second external region (Fig. 1 depicts a first region with a first type of ribs 27 and a second region with a second type of ribs 27), wherein the skin-rejuvenation head includes a vibrational motor positioned therein to provide vibratory oscillation to both the first external region and the second external region (Fig. 2, motor 40 provides vibration to the entire head 20); a support mechanically coupled to the skin-rejuvenation head (Fig. 2, coil spring 30 is mechanically connected to head 20); and a handle including a neck portion and a grip portion (Fig. 1 grip portion 10 and neck portion 31 form a handle), the support also coupled to the handle (Fig. 2, coil spring 30 couples to the grip 10), wherein the neck portion is proximal to the skin-rejuvenation head and the grip portion is distal to the skin-rejuvenation head (Fig. 2 corrugated cover/neck portion 31 is proximal to the head 20, while grip 10 is distal to the head 20), the neck portion including an energy dampening sleeve that surrounds the support, leaving an air gap around the support (Fig. 2, corrugated cover 31 would serve as an energy dampening sleeve.  Corrugated cover 31 leaves an air gap around the coil spring 30), wherein the support passes through the air gap in the neck portion without contacting a portion of the energy dampening sleeve along the air gap (Fig. 2, coil spring 30 passes through corrugated cover 31 in the gap without contact a portion of the corrugated cover 31), wherein the air gap is configured to provide energy dampening during use of the skin care device (Fig. 2, the lack of contact between the coil spring 30 and the corrugated cover 31 would help to dampen vibrations in handle 10 in a manner similar to the energy dampening configuration of the applicant’s device).
Iwamoto does not disclose the first external region including an array of skin-cleansing bristles and the second external region including an auxiliary skin-treatment appliance of a type other than the skin-cleansing bristles
However, Rhoades teaches a handheld skin treatment device (Figs. 4A-4B) comprising a treatment head with a first external region including an array of skin-cleansing bristles (Fig. 4B, bristles 320) and a second external region including an auxiliary skin-treatment appliance of a type other than bristles (Fig. 4A, exfoliating pad 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head of Iwamoto to have a first external region comprising brush bristles and a second external region comprising an exfoliating pad as taught by Rhoades in order to make the treatment functions of the head more versatile (e.g. perform a massage function, a cleaning function, an exfoliating function, etc).
The modified device of Rhoades does not disclose the support coupling the skin-rejuvenating head and the handle as a support rod.
However, Bobbroff teaches a brush (Fig. 1) with a head (Fig. 2, brush head 2), a handle (Fig. 1, handle 13) and a neck (Fig. 1 neck 14), wherein the neck is a spring rod that allows for flexible motion of the brush head (Figs. 3-4 depict movement of the neck 14 with phantom lines; col. 2, ln. 35-39, discloses the neck 14 as a “spring-piece”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the spring support of the modified device of Iwamoto to be a spring rod as taught by Bobbroff, as such a modification is the simple substitution of one type of spring in the neck of a brush (i.e. the spring rod of Bobbroff) for another type of spring (i.e. the spring coil of Iwamoto) to obtain the predictable result of supporting a brush head with a neck that allows for flexible motion of the brush head.  The resultant modified device would have the spring rod 14 of Bobbroff surrounded by the corrugated cover 31 of Iwamoto, wherein the spring rod would not be touching the corrugated cover.
Regarding claim 2, the modified device of Iwamoto has the energy dampening sleeve surrounding the support rod and leave the air gap around the support rod within the neck portion (Iwamoto, Fig. 2, corrugated cover 31 surrounds the spring 30 (which would be the spring rod of Bobbroff in the modified device) and leaves an air gap), the support rod connecting to the handle within the grip portion (Iwamoto, Fig. 2, spring 30 connects the support rod to the handle within the grip 10).
Regarding claim 3, the modified device of Iwamoto has the energy dampening sleeve as not providing enough structural support to support the skin-rejuvenation head in an upright position relative to the handle without the presence of the support rod (Iwamoto, Fig. 2, corrugated cover 31 would not provide enough support absent the spring 30 (which would be the spring rod of Bobbroff in the modified device)).
Regarding claim 6, the modified device of Iwamoto has the auxiliary skin-treatment appliance as a metal skin-treatment pad (Rhoades, [0048], pad 220 may be made of metal) thermally coupled to a heating source or a cooling source (Rhoades, [0085]-[0086] discloses a heating source or a cooling source).
Regarding claim 8, the modified device of Iwamoto has the auxiliary skin-treatment appliance including a semi-precious stone pad selected from quartz or jade (Rhoades, [0048], discloses the use of quartz in pad 220).
Regarding claim 9, the modified device of Iwamoto has the stone pad as thermally coupled to a heating source or cooling source (Rhoades, [0085]-[0086] discloses a heating source or a cooling source).
Regarding claim 12, the modified device of Iwamoto has the auxiliary skin-treatment appliance as an LED phototherapy appliance for applying UV-light, visible light, or IR-light to a skin surface (Rhoades, [0081], discloses LED treatment).
Regarding claim 15, the modified device of Iwamoto has the auxiliary skin-treatment appliance as a soft porous scrubber selected from a natural loofah, a natural sponge, a synthetic loofah, a synthetic sponge, a pouf, or a mesh (Rhoades, [0039], discloses a sponge applicator option).
Regarding claim 17, the modified device of Iwamoto has the auxiliary skin-treatment appliance as a skin exfoliator including a pumice stone (Rhoades, [0048], discloses the use of pumice for the pad 220).
Regarding claim 18, the modified device of Iwamoto has the auxiliary skin-treatment appliance as a skin exfoliator including aluminum oxide crystals embedded in a support substrate (Rhoades, [0048], discloses the use of aluminum oxide in the pad 220).
Regarding claim 19, the modified device of Iwamoto has the auxiliary skin-treatment appliance as a massaging appliance including massaging relief features (Iwamoto, Fig. 1, ribs 27 are massaging relief features, wherein these ribs could be retained a skin-treatment appliance of the modified device).
Regarding claim 20, the modified device of Iwamoto has the auxiliary skin-treatment appliance as constructed of the same material as the skin-cleansing bristles (Rhoades, [0048], discloses that the pad 220 can be made of rubber, while [0054] discloses that the bristles 320 can also be made of rubber).
Regarding claim 23, the modified device of Iwamoto has the support rod as a rigid spring or includes a spring (Bobbroff, Fig. 1, spring rod 14 is a rigid spring).
Regarding claim 24, the modified device of Iwamoto has the support rod including a flexible metal or plastic rod (Bobbroff, Fig. 1, spring rod 14 is flexible and allows for motion of the brush head.  Official Notice is taken that it is common knowledge that springs are often made of metal).
Regarding claim 30, the modified device of Iwamoto has the auxiliary skin-treatment appliance as of a different material than the skin-cleansing bristles (Rhoades, [0048], discloses that the pad 220 can be made of metal, while [0054] discloses that the bristles 320 can be made of rubber).
Regarding claim 31, the modified device of Iwamoto has the auxiliary skin-treatment appliance is of the same material as the skin-cleansing bristles (Rhoades, [0048], discloses that the pad 220 can be made of rubber, while [0054] discloses that the bristles 320 can also be made of rubber).
5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and Bobbroff, as applied to claim 1 above, and further in view of Moriwaki et al (4,604,993).
	Regarding claim 4, the modified device of Iwamoto has the skin care device including a sleeve that covers at least part of the grip portion, the neck portion, and at least part of the skin-rejuvenation head (Iwamoto, Fig. 2, corrugated cover 31 covers a small part of the inside of the grip 10, serves as the cover of the neck portion, a covers a small part of the inside of the head 20), wherein the energy dampening sleeve at the neck portion is part of the sleeve and the sleeve continuously covers the skin care device from the grip portion to the skin-rejuvenation head (Iwamoto, Fig. 2, corrugated cover 31 serves as the energy dampening sleeve and the entire outer neck portion. The corrugated cover 31 covers the device between the handle 10 and the head 20), and wherein the energy dampening sleeve has an average outer wall thickness that is greater than the average outer wall thickness of rubber sleeve at the skin- rejuvenation head, the grip portion, or both (Iwamoto, Fig. 2, the widths of the corrugations in the cover 31 are thicker than the wall thickness of cover 31 in the grip 10 or the head 20).
	The modified device of Iwamoto does not have the sleeve as rubber.
	However, Moriwaki teaches a vibratory massage device comprising a head (Fig. 3, head 10), a handle (Fig. 3, handle 1), and a neck (Fig. 3, neck 44), wherein the neck is a corrugated rubber sleeve (Col. 5, ln. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the corrugated sleeve of the modified device of Iwamoto out of rubber as taught by Moriwaki in order to provide the neck region with a flexible material that allows for movement of the massage head while damping vibrations felt in the handle part of the device.
6.	Claims 5, 21, and 25 rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and Bobbroff, as applied to the rejection of claim 1, and further in view of Woog et al (2002/0156402).
	Regarding claim 5, the modified device of Iwamoto does not have the neck portion including a narrow a cross-sectional area that is from 4 to 15 times smaller in area than at least one of a cross- sectional area of the grip portion.
	However, Woog teaches a vibrating skin treatment brush (Fig. 1) comprising a brush head (Fig. 1 brush head 1), a handle (Fig. 1, handle 2), and a neck (Fig. 1 depicts a gap between the handle 2 and the brush head 1 wherein the attachment holder 23 serves as a “neck”), wherein the neck is 4-15 times smaller than the cross sectional area of the grip (Fig. 1, attachment holder 23 is at least 4 times smaller than the cross sectional area of the handle 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the dimensions of the modified device of Rhoades to have the neck portion be at least 4 times smaller than the cross sectional area of the grip portion as taught by Woog in order to reduce the amount of material needed to make the device.
	Regarding claim 21, the modified device of Rhoades does not have the bristles as made of silicone rubber.
	However, Woog additionally teaches make the bristles of the brush head out of silicone rubber ([0085]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bristles of the modified device of Rhoades out of silicone rubber as taught by Woog in order to make the bristles soft and flexible, yet biocompatible with the skin of the user.
	Regarding claim 25, the modified device of Rhoades does not have the bristles as made of hypoallergenic polysiloxanes or silicone rubber.
	However, Woog additionally teaches make the bristles of the brush head out of silicone rubber ([0085]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bristles of the modified device of Rhoades out of silicone rubber as taught by Woog in order to make the bristles soft and flexible, yet biocompatible with the skin of the user.
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and Bobbroff, as applied to the rejection of claim 1, and further in view of Park et al (2015/0038926).
	Regarding claim 7, the modified device of Iwamoto does not have the metal being selected from silver, gold, or copper.
	However, Park teaches a skin treatment device with heating massage function (Fig. 1), wherein the skin contact may be formed of a thermally conductive metal such as copper, silver, or gold ([0028]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal skin-treatment pad of Rhoades to be made of copper, silver, or gold as taught by Park in order to provide a metal that is thermally conductive to allow the heating and cooling sources to treat the skin of the user.
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and Bobbroff, as applied to the rejection of claim 8, and further in view of Goldstein (2018/0008512).
	Regarding claim 10, the modified device of Iwamoto does not have that the quartz is rose quartz.
	However, Goldstein teaches using rose quartz to treat the skin of a user because of its therapeutic properties ([0057]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quartz in the pad of Rhoades to be rose quartz as taught by Goldstein in order to utilize the therapeutic properties of rose quartz during skin treatment.
9.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and Bobbroff, as applied to the rejection of claims 1 and 12, and further in view of Nichols (2013/0046212).
	Regarding claim 11, the modified device of Iwamoto does not have the skin-treatment appliance as an ionic infusion appliance for applying microcurrent to a skin surface.
	However, Nichols teaches a skin care treatment device (Fig. 1), wherein the treatment device comprises treatment appliances that apply microcurrent to a skin surface ([0009] discloses microcurrent-emitting heads).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the skin-treatment appliance of the modified device of Iwamoto to be an ionic infusion apparatus that applies microcurrent to a skin surface as taught by Nichols in order to provide another skin treatment option to the user.
	Regarding claim 13, the modified device of Iwamoto does not have the LED phototherapy appliance as configured to deliver blue or red light.
	However, Nichols teaches a skin care treatment device (Fig. 1), wherein the treatment device comprises treatment appliances that blue or red light therapy from LEDs ([0034])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the LED skin-treatment appliance of the modified device of Iwamoto apply red or blue light as taught by Nichols in order to provide another skin treatment option to the user.
10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and Bobbroff, as applied to the rejection of claim 1, and further in view of Boone et al (2010/0049177).
	Regarding claim 14, the modified device of Iwamoto does not have the auxiliary skin-treatment appliance as a radio frequency device for applying RF energy to a skin surface.
	However, Boone teaches a microdermabrasion system for skin therapy (Fig. 3), wherein a treatment head is configured to apply RF energy to a skin surface ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the skin-treatment appliance of the modified device of Iwamoto apply RF energy as taught by Boone in order to provide another skin treatment option to the user.
11.	Claims 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and Bobbroff, as applied to the rejection of claim 1, and further in view of Brewer et al (2014/0309662).
	Regarding claim 16, the modified device of Iwamoto does not have an anti-microbial metal associated with the soft porous scrubber in the form of copper, silver, or gold.
	However, Brewer teaches embedding anti-microbial metals into skin treatment surfaces ([0034] discloses treating bristles of a skin exfoliating brush with anti-microbial material, including silver, gold, or copper).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft porous scrubber of Rhoades to have anti-microbial agents like silver, gold, or copper as taught by Brewer in order to keep the skin treatment device sanitary.
	Regarding claim 29, the modified device of Iwamoto does not have the skin-cleansing bristles including two discrete locations of bristles, wherein the first external region includes bristles at a first bristle density and a second external region includes bristles at a second bristle density.
	However, Brewer additionally teaches a brush head having bristles of two different densities (Fig. 3, the bristles that form a “cross” have a different density than the remaining bristles).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the brush head of the modified device of Iwamoto to have two different bristle density regions as taught by Brewer in order to implement a specific treatment force pattern on the skin of the user.
12.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and Bobbroff, as applied to the rejection of claim 1, and further in view of Masuda (2005/0113725).
	Regarding claim 22, the modified device of Iwamoto is silent as to the vibrational motor speed.
	However, Masuda discloses a skin treatment device that vibrates, wherein the vibrations take place at 8,000 rpm ([0084]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the speed of the vibrational motor of the modified device of Iwamoto to be 8,000 rpm as taught by Masuda, as such a speed is shown to be effective at treating the skin of the user.
13.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and Bobbroff, as applied to the rejection of claim 1, and further in view of Sturgis et al (2012/0301210).
	Regarding claim 26, the modified device of Iwamoto does not have the skin-cleansing bristles as from 1/16 inch to 3/8 inch in length on average, and are present on the head at a density from 100 bristles per square inch to 500 bristles per square inch.
	However, Sturgis teaches a skin treatment brush with bristles having a length between 0.1 and 2 inches, and a density of 0.5 bristles per square millimeter (which falls within the claimed range) (see [0036]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the bristles of the modified device of Iwamoto to have a length between 0.1 and 2 inches and a density of 0.5 bristles per square millimeter as taught by Sturgis, as such bristle parameters are known to be effective for skin treatment of a user.
14.	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and Bobbroff, as applied to the rejection of claim 1, and further in view of Thiebaut et al (2015/0173998).
	Regarding claims 27-28, the modified device of Iwamoto is silent as to the skin-contact surface area of the bristles or the auxiliary appliance
	However, Thiebaut teaches a skin treatment device having a treatment appliance skin contact surface area of 30-150 square centimeters (which falls within the claimed range) for treating contours of the body ([0055]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the skin contact surface areas of all treatment appliances of the modified device of Iwamoto to be between 30-150 square centimeters as taught by Thiebaut, as such a dimension is suitable for the contours of the body.
15.	Claims 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and Park, and further in view of Bobbroff.
	Regarding claim 32, Iwamoto discloses a skin care device (Fig. 1) comprising: a skin-rejuvenation head (Fig. 1, head 20); a vibrational motor positioned to provide vibratory oscillation to the skin-rejuvenation head (Fig. 2, motor 40 provides vibration to the head 20), and a support mechanically coupled to the skin-treatment head (Fig. 2, coil spring 30 is coupled to the head 20), wherein the support passes through an air gap in a neck portion of a handle without contacting a portion of an energy dampening sleeve of the neck portion along the air gap (Fig. 2, coil spring 20 passes through corrugated cover/neck portion 31 without contacting the corrugated portion 31. Corrugated cover 31 leaves an air gap around the coil spring 30. Corrugated cover 31 would serve as an energy dampening sleeve), wherein the air gap is configured to provide energy dampening during use of the skin care device (Fig. 2, the lack of contact between the coil spring 30 and the corrugated cover 31 would help to dampen vibrations in handle 10 in a manner similar to the energy dampening configuration of the applicant’s device).
	Iwamoto does not disclose: (1) the skin-rejuvenation head including skin-cleansing bristles at a first external region, (2) a metal skin-treatment pad at a second external region of the skin-rejuvenation head, wherein the metal skin-treatment pad includes a metal selected from silver, gold, copper, or an allow thereof, wherein the metal skin-treatment pad is temperature controllable as a heating pad, a cooling pad, or both, or (3) that the support mechanically coupled to the skin-rejuvenation head is a support rod.
	However, Rhoades teaches a skin care device (Figs. 4A-4B), comprising: skin-cleansing bristles at a first external region (Fig. 4B, bristles 320); and a metal skin-treatment pad at a second external region (Fig. 4A, exfoliation pad 220 may be made of metal; see [0048]), wherein the metal skin-treatment pad is temperature controllable as a heating pad, a cooling pad, or both ([0085]-[0086] discloses that the pad can be heated or cooled).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head of Iwamoto to have a first external region comprising bristles and a second external region comprising metal that is temperature controllable as taught by Rhoades to make the treatment functions of the head more versatile (e.g. to perform a massage function, a cleaning function, an exfoliating function, a heating/cooling therapy function).
The modified device of Iwamoto does not have the metal being selected from silver, gold, or copper.
	However, Park teaches a skin treatment device with heating massage function (Fig. 1), wherein the skin contact may be formed of a thermally conductive metal such as copper, silver, or gold ([0028]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the metal skin-treatment pad of the modified device of Iwamoto to be made of copper, silver, or gold as taught by Park in order to provide a metal that is thermally conductive to allow the heating and cooling sources to treat the skin of the user.
	The modified device of Iwamoto does not have the support mechanically coupled to the skin-rejuvenation head as a support rod.
However, Bobbroff teaches a brush (Fig. 1) with a head (Fig. 2, brush head 2), a handle (Fig. 1, handle 13) and a neck (Fig. 1 neck 14), wherein the neck is a spring rod that allows for flexible motion of the brush head (Figs. 3-4 depict movement of the neck 14 with phantom lines; col. 2, ln. 35-39, discloses the neck 14 as a “spring-piece”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the spring support of the modified device of Iwamoto to be a spring rod as taught by Bobbroff, as such a modification is the simple substitution of one type of spring in the neck of a brush (i.e. the spring rod of Bobbroff) for another type of spring (i.e. the spring coil of Iwamoto) to obtain the predictable result of supporting a brush head with a neck that allows for flexible motion of the brush head. The resultant modified device would have the spring rod 14 of Bobbroff surrounded by the corrugated cover 31 of Iwamoto, wherein the spring rod would not be touching the corrugated cover.
	Regarding claim 33, the modified device of Iwamoto has the metal skin-treatment pad including silver or a silver alloy (Park, [0028], discloses use of silver).
	Regarding claim 34, the modified device of Iwamoto has the metal skin-treatment pad including gold or a gold alloy (Park, [0028], discloses use of gold).
	Regarding claim 35, the modified device of Iwamoto has the metal skin-treatment pad including copper or a copper alloy (Park, [0028], discloses use of copper).
	Regarding claim 36, the modified device of Iwamoto has the metal skin-treatment pad including a substrate that is silver-plated, gold-plated, copper-plated, or plated with an alloy thereof (Park, Fig. 2, skin contact 51 is a coating (i.e. “plating”) that covers the applicator pad).
	Regarding claim 37, the modified device of Iwamoto has the metal skin-treatment pad as associated with a heating source to provide heat to a skin surface through the metal skin- treatment pad (Rhoades, [0085], discloses use of a heating source).
	Regarding claim 38, the modified device of Iwamoto has the metal skin-treatment pad as associated with a cooling source to provide cooling to a skin surface through the metal skin-treatment pad (Rhoades, [0085], discloses use of a cooling source).
	Regarding claim 39, the modified device of Iwamoto has the skin-cleansing bristles, the metal heating pad, and the vibrational motor are all integrated as part of a skin-rejuvenation head, and wherein the head is attached to a handle (Rhoades, Figs. 4A-4B, depicts the bristles 320, pad 220, and vibrational motor (internal and not depicted) as integrated into one head that is attached to handle 130).
16.	Claims 40-42, 47-52, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and further in view of Bobbroff.
	Regarding claim 40, Iwamoto discloses a skin care device (Fig. 1) comprising: a skin-rejuvenation head (Fig. 1, head 20); a vibrational motor positioned to provide vibratory oscillation to the skin-rejuvenation head (Fig. 2, motor 40 provides vibration to the head 20), and a support mechanically coupled to the skin-treatment head (Fig. 2, coil spring 30 is coupled to the head 20), wherein the support passes through an air gap in a neck portion of a handle without contacting a portion of an energy dampening sleeve of the neck portion along the air gap (Fig. 2, coil spring 20 passes through corrugated cover/neck portion 31 without contacting the corrugated portion 31. Corrugated cover 31 leaves an air gap around the coil spring 30. Corrugated cover 31 would serve as an energy dampening sleeve), wherein the air gap is configured to provide energy dampening during use of the skin care device (Fig. 2, the lack of contact between the coil spring 30 and the corrugated cover 31 would help to dampen vibrations in handle 10 in a manner similar to the energy dampening configuration of the applicant’s device).
	Iwamoto does not disclose: (1) the skin-rejuvenation head including skin-cleansing bristles at a first external region, (2) a semi-precious stone skin-treatment pad at a second external region of the skin-rejuvenation head, or (3) that the support mechanically coupled to the skin-rejuvenation head is a support rod.
However, Rhoades teaches a skin care device (Fig. 4A-4B), comprising: skin-cleansing bristles at a first external region (Fig. 4B, bristles 320); a semi-precious stone skin-treatment pad at a second external region ([0048] discloses that the applicator attachment 200 can have a variety of semi-precious stones within the pad 220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head of Iwamoto to have a first external region comprising bristles and a second external region comprising a semi-precious skin-treatment pad as taught by Rhoades to make the treatment functions of the head more versatile (e.g. to perform a massage function, a cleaning function, an exfoliating function, a semi-precious stone therapy function).
The modified device of Iwamoto does not have the support mechanically coupled to the skin-rejuvenation head as a support rod.
However, Bobbroff teaches a brush (Fig. 1) with a head (Fig. 2, brush head 2), a handle (Fig. 1, handle 13) and a neck (Fig. 1 neck 14), wherein the neck is a spring rod that allows for flexible motion of the brush head (Figs. 3-4 depict movement of the neck 14 with phantom lines; col. 2, ln. 35-39, discloses the neck 14 as a “spring-piece”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the spring support of the modified device of Iwamoto to be a spring rod as taught by Bobbroff, as such a modification is the simple substitution of one type of spring in the neck of a brush (i.e. the spring rod of Bobbroff) for another type of spring (i.e. the spring coil of Iwamoto) to obtain the predictable result of supporting a brush head with a neck that allows for flexible motion of the brush head. The resultant modified device would have the spring rod 14 of Bobbroff surrounded by the corrugated cover 31 of Iwamoto, wherein the spring rod would not be touching the corrugated cover.
	Regarding claim 41, the modified device of Iwamoto has the semi-precious skin-treatment stone pad as thermally coupled to a heating source, a cooling source, or both (Rhaodes, [0085]-[0086], discloses both a heating source and a cooling source).
	Regarding claim 42, the modified device of Iwamoto has the semi-precious skin-treatment stone pad as a quartz stone pad (Rhoades, [0048], discloses the use of quartz in the pad 220).
	Regarding claim 47, the modified device of Iwamoto has the skin-cleansing bristles, the semi- precious skin-treatment stone pad, and the vibrational motor as all integrated as part of a skin-rejuvenation head, and wherein the head is attached to a handle (Rhodes, Figs. 4A-4B depict the bristles 320, pad 220, and vibrational motor (internal and not depicted) as integrated into one head that is attached to handle 130).
	Regarding claim 48, Iwamoto discloses a skin care device (Fig. 1) comprising: a skin-rejuvenation head (Fig. 1, head 20); a vibrational motor positioned to provide vibratory oscillation to the skin-rejuvenation head (Fig. 2, motor 40 provides vibration to the head 20); and a support mechanically coupled to the skin-treatment head (Fig. 2, coil spring 30 is coupled to the head 20), wherein the support passes through an air gap in a neck portion of a handle without contacting a portion of an energy dampening sleeve of the neck portion along the air gap (Fig. 2, coil spring 20 passes through corrugated cover/neck portion 31 without contacting the corrugated portion 31. Corrugated cover 31 leaves an air gap around the coil spring 30. Corrugated cover 31 would serve as an energy dampening sleeve), wherein the air gap is configured to provide energy dampening during use of the skin care device (Fig. 2, the lack of contact between the coil spring 30 and the corrugated cover 31 would help to dampen vibrations in handle 10 in a manner similar to the energy dampening configuration of the applicant’s device).
	Iwamoto does not disclose: (1) the skin-rejuvenation head including skin-cleansing bristles at a first external region, (2) an exfoliation pad at a second external region of the skin-rejuvenation head, the exfoliation pad including a substrate with aluminum oxide particles attached thereto, or (3) that the support mechanically coupled to the skin-rejuvenation head is a support rod.
However, Rhoades teaches a skin care device comprising: skin-cleansing bristles at a first external region (Fig. 4B, bristles 320); and an exfoliation pad at a second external region (Fig. 4A, exfoliation pad 220), the exfoliation pad including a substrate with aluminum oxide particulates attached thereto ([0048] discloses that aluminum oxide particles may be integrated into the pad 220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head of Iwamoto to have a first external region comprising bristles and a second external region comprising a semi-precious skin-treatment pad as taught by Rhoades to make the treatment functions of the head more versatile (e.g. to perform a massage function, a cleaning function, an exfoliating function).
The modified device of Iwamoto does not have the support mechanically coupled to the skin-rejuvenation head as a support rod.
However, Bobbroff teaches a brush (Fig. 1) with a head (Fig. 2, brush head 2), a handle (Fig. 1, handle 13) and a neck (Fig. 1 neck 14), wherein the neck is a spring rod that allows for flexible motion of the brush head (Figs. 3-4 depict movement of the neck 14 with phantom lines; col. 2, ln. 35-39, discloses the neck 14 as a “spring-piece”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the spring support of the modified device of Iwamoto to be a spring rod as taught by Bobbroff, as such a modification is the simple substitution of one type of spring in the neck of a brush (i.e. the spring rod of Bobbroff) for another type of spring (i.e. the spring coil of Iwamoto) to obtain the predictable result of supporting a brush head with a neck that allows for flexible motion of the brush head. The resultant modified device would have the spring rod 14 of Bobbroff surrounded by the corrugated cover 31 of Iwamoto, wherein the spring rod would not be touching the corrugated cover.
	Regarding claim 49, the modified device of Iwamoto has the exfoliation pad including 80 grit to 300 grit exfoliation surface (Rhoades, [0048], discloses a grit between 320 and 30).
	Regarding claim 50, the modified device of Iwamoto has the substrate as a plastic substrate, and the aluminum oxide particulates are embedded therein by softening the substrate and pressing the aluminum oxide particulates therein (Rhoades, [0048], discloses that aluminum oxide particles may be integrated into the pad 220.  The limitation is considered a “product-by-process” limitation, whereby patentability is based on the product itself, not on its method of production. See MPEP 2113).
	Regarding claim 51, the modified device of Iwamoto has the skin-cleansing bristles, the exfoliation pad, and the vibrational motor as all integrated as part of a skin-rejuvenation head, and wherein the head is attached to a handle (Rhoades, Figs. 4A-4B, depict the bristles 320, pad 220, and vibrational motor (internal and not depicted) as integrated into one head that is attached to handle 130).
	Regarding claim 52, Iwamoto discloses a skin care device (Fig. 1) comprising: a skin-rejuvenation head (Fig. 1, head 20); a vibrational motor positioned to provide vibratory oscillation to the skin-rejuvenation head (Fig. 2, motor 40 provides vibration to the head 20); and a support mechanically coupled to the skin-treatment head (Fig. 2, coil spring 30 is coupled to the head 20), wherein the support passes through an air gap in a neck portion of a handle without contacting a portion of an energy dampening sleeve of the neck portion along the air gap (Fig. 2, coil spring 20 passes through corrugated cover/neck portion 31 without contacting the corrugated portion 31. Corrugated cover 31 leaves an air gap between to corrugated cover 31 and the coil spring 20. Corrugated cover 31 would serve as an energy dampening sleeve), wherein the air gap is configured to provide energy dampening during use of the skin care device (Fig. 2, the lack of contact between the coil spring 30 and the corrugated cover 31 would help to dampen vibrations in handle 10 in a manner similar to the energy dampening configuration of the applicant’s device).
	Iwamoto does not disclose: (1) the skin-rejuvenation head including skin-cleansing bristles at a first external region, (2) a soft porous scrubber at a second external region of the skin-rejuvenation head, or (3) that the support mechanically coupled to the skin-rejuvenation head is a support rod.
However, Rhoades teaches a skin care device comprising: skin-cleansing bristles at a first external region (Fig. 4B, bristles 320); and a soft porous scrubber at a second external region (Fig. 4A, exfoliation pad 220 may be made of rubber, which is a type of “soft porous scrubber”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head of Iwamoto to have a first external region comprising bristles and a second external region comprising a soft porous scrubber as taught by Rhoades to make the treatment functions of the head more versatile (e.g. to perform a massage function, a cleaning function, etc).
The modified device of Iwamoto does not have the support mechanically coupled to the skin-rejuvenation head as a support rod.
However, Bobbroff teaches a brush (Fig. 1) with a head (Fig. 2, brush head 2), a handle (Fig. 1, handle 13) and a neck (Fig. 1 neck 14), wherein the neck is a spring rod that allows for flexible motion of the brush head (Figs. 3-4 depict movement of the neck 14 with phantom lines; col. 2, ln. 35-39, discloses the neck 14 as a “spring-piece”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the spring support of the modified device of Iwamoto to be a spring rod as taught by Bobbroff, as such a modification is the simple substitution of one type of spring in the neck of a brush (i.e. the spring rod of Bobbroff) for another type of spring (i.e. the spring coil of Iwamoto) to obtain the predictable result of supporting a brush head with a neck that allows for flexible motion of the brush head. The resultant modified device would have the spring rod 14 of Bobbroff surrounded by the corrugated cover 31 of Iwamoto, wherein the spring rod would not be touching the corrugated cover.
	Regarding claim 59, the modified device of Iwamoto has the soft porous scrubber as a natural loofah or a natural sponge (Rhoades, [0097], discloses the use of a sponge) 
	Regarding claim 60, the modified device of Iwamoto has the soft porous scrubber as a synthetic loofah, a synthetic sponge, a synthetic pouf, or a synthetic mesh (Rhoades, [0097], discloses the use of a polyurethane sponge or a latex sponge).
	Regarding claim 61, the modified device of Iwamoto has the skin-cleansing bristles, the soft porous scrubber, and the vibrational motor as all integrated as part of a skin-rejuvenation head, and wherein the skin-rejuvenation head is attached to a handle (Rhoades, Figs. 4A-4B depict the bristles 320, pad 220, and vibrational motor (internal and not depicted) as integrated into one head that is attached to handle 130).
17.	Claims 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and Bobbroff, as applied to the rejection of claim 40 above, in view of Goldstein (2018/0008512). 
	Regarding claim 43, the modified device of Iwamoto uses quartz in the skin treatment pad (Rhoades, [0048]).
	The modified device of Iwamoto does not have the quartz as rose quartz.
	However, Goldstein teaches using rose quartz to treat the skin of a user because of its therapeutic properties ([0057]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the quartz in the modified device of Iwamoto to be rose quartz as taught by Goldstein in order to utilize the therapeutic properties of rose quartz during skin treatment.
	Regarding claim 44, the modified device of Iwamoto has the rose quartz stone pad as thermally coupled to a heating source, a cooling source, or both to provide heat to a skin surface through the rose quartz stone pad (Rhoades, [0085]-[0086], discloses both a heating source and a cooling source).
	Regarding claim 45, the modified device of Iwamoto uses semi-precious stones in the skin treatment pad (Rhoades, [0048]).
	The modified device of Iwamoto does not have the semi-precious stone as jade.
	However, Goldstein teaches using jade to treat the skin of a user because of its therapeutic properties ([0057]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the semi-precious stone in the modified device of Iwamoto to be jade as taught by Goldstein in order to utilize the therapeutic properties of jade during skin treatment.
	Regarding claim 46, the modified device of Iwamoto has the rose quartz stone pad as thermally coupled to a heating source, a cooling source, or both to provide heat to a skin surface through the rose quartz stone pad (Rhoades, [0085]-[0086], discloses both a heating source and a cooling source).
18.	Claims 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades and Bobbroff, as applied to the rejection of claim 52 above, and further in view of Brewer et al (2014/0309662).
	Regarding claim 53, the modified device of Iwamoto has a soft porous scrubber (Rhoades, [0048], discloses pad 220 made of rubber, which is soft and porous).
	The modified device of Iwamoto does not have an anti-microbial metal associated with the soft porous scrubber.
	However, Brewer teaches embedding anti-microbial metals into skin treatment surfaces ([0034] discloses treating bristles of a skin exfoliating brush with anti-microbial material).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the soft porous scrubber of the modified device of Iwamoto to have anti-microbial agents as taught by Brewer in order to keep the skin treatment device sanitary.
	Regarding claim 54, modified device of Iwamoto has the anti-microbial metal including elemental silver, elemental copper, elemental gold, alloys of silver, alloys of copper, alloys of gold, ionic silver, ionic copper, ionic gold, a silver compound, a copper compound, a gold compound, or combinations thereof (Brewer, [0034], discloses using silver, gold, or copper).
Regarding claim 55, modified device of Iwamoto has the anti-microbial metal including a portion being adsorbed on a surface of the soft porous scrubber (Brewer, [0034], discloses coating with the anti-microbial material.  It is noted that the limitation of “adsorbed” is considered a product-by-process limitation. See MPEP 2113).
Regarding claim 56, modified device of Iwamoto has the anti-microbial metal including a portion being impregnated into pores of the soft porous scrubber, infused into a material of the soft porous scrubber, or both (Brewer, [0034] discloses the anti-microbial agents being “compounded into the resin.”  It is noted that the limitation of “adsorbed” is considered a product-by-process limitation. See MPEP 2113).
19.	Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades, Bobbroff, and Brewer, as applied to the rejection of claim 53 above, and further in view of Tessier et al (2009/0252861).
	Regarding claim 57, the modified device of Iwamoto has the anti-microbial metal as silver (Brewer, [0034]).
	The modified device of Iwamoto does not have silver salt applied as a silver salt solution and then dried.
	However, Tessier teaches applying antimicrobial silver salt on a material by applying a solution of a silver salt onto the material and then thermally drying the material (Claim 55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the anti-microbial silver particles of the modified device of Iwamoto to be applied via a silver salt solution and then drying as taught by Tessier in order to provide an easy and efficient method to apply a uniform coat of anti-microbial particles onto the soft porous scrubber.
20.	Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Rhoades, Bobbroff, and Brewer, as applied to the rejection of claim 53 above, and further in view of Weihrauch et al (2005/0022328).
	Regarding claim 58, the modified device of Iwamoto has the anti-microbial metal as silver (Brewer, [0034]).
	The modified device of Iwamoto does not have the size of the silver particles.
	However, Weihrauch teaches that an effective silver particle size for providing an antimicrobial function is between 100 nm and 10 micrometers (Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the silver particle size of the modified device of Iwamoto to be between 100 nm and 10 micrometers as taught by Weihrauch, as this particle size is appropriate for providing antimicrobial properties to a material.
Response to Arguments
21.	Applicant’s arguments filed on 11/17/2022 on Pages 12-14 with respect to claim 1 and regarding Iwamoto (and the prior art of record) not disclosing “the support rod passes through the air gap, wherein the air gap is configured to provide energy dampening during use of the skin care device” have been considered, but are not persuasive. Figure 2 of Iwamoto depicts an “air gap” between the support (coil spring 30) and the energy dampening sleeve (corrugated cover 31). This air gap would provide the same type of “energy dampening” as the applicant’s air gap between support rod 23 and sleeve 13. While Iwamoto discloses a supporting “coil spring” instead of a “support rod,” the reference of Bobbroff is used to teach a “support rod” in place of a coil spring. The resultant modified device of Iwamoto would appear to have the same structure as the applicant (i.e. a support rod that connects a handle to a massage head, wherein the support rod is surrounded by an air gap and a sleeve). Therefore, the resultant modified device would also be expected to provide “energy dampening.”
22.	Applicant’s arguments filed on 11/17/2022 on Pages 14-15 with respect to claim 4 and regarding Iwamoto (and the prior art of record) not disclosing “the rubber sleeve continuously covers the skin care device from the grip portion to the skin-rejuvenation head” have been considered, but is not persuasive. Iwamoto’s corrugated cover 31 does cover the device continuously from the handle portion (Fig. 2, handle portion 10) to the head portion (Fig. 2, head portion 20, which begins where the corrugated portion 31 ends).
23.	Applicant’s arguments filed on 11/17/2022 on Pages 16-17 with respect to claim 32 and regarding Iwamoto (and the prior art of record) not disclosing “a support rod mechanically coupled to the skin-rejuvenation head, wherein the support rod passes through an air gap in a neck portion of a handle without contact a portion of an energy dampening sleeve of the neck portion along the air gap” have been considered, but are not persuasive. Figure 2 of Iwamoto depicts an “air gap” between the support (coil spring 30) and the energy dampening sleeve (corrugated cover 31). This air gap would provide the same type of “energy dampening” as the applicant’s air gap between support rod 23 and sleeve 13. While Iwamoto discloses a supporting “coil spring” instead of a “support rod,” the reference of Bobbroff is used to teach a “support rod” in place of a coil spring. The resultant modified device of Iwamoto would appear to have the same structure as the applicant (i.e. a support rod that connects a handle to a massage head, wherein the support rod is surrounded by an air gap and a sleeve). Therefore, the resultant modified device would also be expected to provide “energy dampening.”
24.	Applicant’s arguments filed on 11/17/2022 on Pages 17-21 regarding the remaining applied references not teaching “the support rod passes through the air gap in the neck portion without contacting a portion of the energy dampening sleeve along the air gap, wherein the air gap is configured to provide energy dampening during use of the skin car device” have been considered, but are not persuasive. This limitation has already been taught by the combination of Iwamoto, Rhoades, and Bobbroff as outlined in the present rejection.
Conclusion 
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785